DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 08 December 2021.
Claims 1 – 7, 12 – 18 and 21 – 26 are pending.  The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Polk (Reg. No. 66,334) on 29 December 2021.
Title is amended in accordance with MPEP 606.01.  It is noted that current title is generic and fails to describe the claimed invention.

The application has been amended as follows: 
Title
METHOD AND APPARATUS OF MANAGING MAPPING RELATIONSHIP BETWEEN STORAGE IDENTIFIER AND START ADDRESS OF QUEUE OF STORAGE DEVICE CORRESPONDING TO THE STORAGE IDENTIFIER

Claims
13. (Currently Amended)  The management server of claim 12, wherein the processor is further configured to: 
obtain, from the first storage node, a first queue message comprising the first identifier and the first memory address; 
obtain, from the second storage node, a second queue message comprising the second identifier and the second memory address; 
establish the first mapping relationship between the first identifier and the first memory address; 
and establish[[ing]] the second mapping relationship between the second identifier and the second memory address.

21. (Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause a management server in a storage system to: 
receive, from a client, a query request comprising a first identifier of a first storage node in the storage system and a second identifier of a second storage node in the storage system, wherein the second storage node is different from the first storage node; 
determine, from a first mapping relationship of a mapping table in the management server, that the first identifier maps to a first memory address in a first memory of the first 
determine, from a second mapping relationship of the mapping table, that the second identifier maps to a second memory address in a second memory of the second storage node, wherein the second memory address is allocated to a second start address of a second queue of a second storage device in the second storage node, wherein the second queue is different from the first queue; 
and send, to the client in response to the query request, a query request response comprising the first memory address and the second memory address.

22. (Currently Amended)  The non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by the processor, further cause the management server to: 
obtain, from the first storage node, a first queue message comprising the first identifier and the first memory address; 
obtain, from the second storage node, a second queue message comprising the second identifier and the second memory address; 
establish the first mapping relationship between the first identifier and the first memory address; 
and establish[[ing]] the second mapping relationship between the second identifier and the second memory address.

non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by the processor, further cause the management server to establish a lock identifier that locks the first mapping relationship and the second mapping relationship.

24. (Currently Amended)  The non-transitory computer-readable medium of claim 23, wherein the instructions, when executed by the processor, further cause the management server to: 
receive, from the second storage node, a queue information deletion message comprising the second memory address; 
and delete, in response to the queue information deletion message, the second mapping relationship from the mapping table.

25. (Currently Amended)  The non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by the processor, further cause the management server to: 
obtain, from the first storage node, a third queue message comprising the first identifier and a third memory address comprising a third start address of a third queue of a third storage device in the first storage node; 
and establish a third mapping relationship that maps the first identifier to the third memory address.

non-transitory computer-readable medium of claim 21, wherein the instructions, when executed by the processor, further cause the management server to: 
detect that communication with the first storage node is interrupted when a heartbeat of the first storage node is not received within a predetermined time; 
and delete, in response to the detecting, the first mapping relationship.

Reasons for Allowance
Claims 1 – 7, 12 – 18 and 21 – 26, as amended supra, are in condition for allowance.  The claims have been indicated as allowable over prior art in Ex Parte Quayle Action mailed 01 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139